DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/251,710 in response to an original application filed on 12/11/2020. Claims 1-16 are currently pending and have been considered below. Claims 1, 14, 15 and 16 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/11/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al.  (US 2019/0029031 A1).

Regarding claims 1, 14, 15 and 16, a base station, [Figure 2, Paragraph 51], comprising: a receiver, [Figure, Ref # 204, Paragraph 53], which in operation, receives a transmission signal to be repeatedly transmitted over a plurality of allocation units, [The baseband circuitry 204 can include one or more baseband processors and/or control logic to process baseband signals received from a receive signal path of the RF circuitry 206 and to generate baseband signals for a transmit signal path of the RF circuitry 206, (Kumar et al., Paragraph 53)],
and circuitry, which, in operation, [A modulator/demodulator 314 can also be a part of communication component/platform 308, and can modulate information according to multiple modulation techniques, (Kumar et al., Paragraph 81)], demodulates the transmission signal based on a combination of non-orthogonal multiple access where signals of a plurality of terminals are not orthogonal with each other, and orthogonal multiple access where signals of a plurality of terminals are orthogonal with each other, [FIG. 1 illustrates an example non-limiting wireless communications environment 100 that can facilitate or enable configuring PRBs of a physical channel over a network in a NOMA zone and an OMA zone via communications between an eNB and UEs, (Kumar et al., Paragraph 25)].

Regarding claim 2, the base station according to claim 1, wherein the transmission signal is a signal resulting from multiplication of a signal generated in a single one of the allocation units based on the non-orthogonal multiple access, by a code sequence of the orthogonal multiple access in each of the plurality of allocation units, [UEs can spread codes using orthogonal sequences such as by using a Zadoff-Chu sequence, as described in the equation above for a sequence used in the network. Multiple users/UEs can utilize different Zadoff-Chu sequences for the purpose of spreading operations across or among a NOMA zone of the channel band, (Kumar et al., Paragraph 100)].

Regarding claim 3, the base station according to claim 2, wherein a sequence length of the code sequence has a same value as a number of the plurality of allocation units, [The length of the spreading codes Cp,i can be equal to M, which is the size of the M-DFT components 608 also, (Kumar et al., Paragraph 93)].

Regarding claim 4, the base station according to claim 2, wherein a sequence length of the code sequence has a smaller value than a number of the plurality of allocation units, [Figure 6, Ref # 608, Kumar et al., Paragraphs 108-110].

Regarding claim 5, the base station according to claim 2, wherein the code sequence is dynamically indicated to a terminal, using a downlink control signal, [Figure 6, Ref # 608, Kumar et al., Paragraphs 108-110].

Regarding claim 6, the base station according to claim 5, wherein the code sequence to be indicated using the downlink control signal is any one of a plurality of candidates for the code sequence, [Figure 6, Ref # 608, Kumar et al., Paragraphs 108-110].

Regarding claim 7, the base station according to claim 6, wherein the plurality of candidates have been indicated by higher-layer signaling, or determined in advance, [Wireless communications environment 100 can include one or more cellular broadcast servers or macro cell network devices 102, 104 (e.g., base stations, eNBs, access points (APs) or the like) and one or more small cell network devices or APs (e.g., small eNBs, micro-eNBs, pico-eNBs, femto-eNBs, home eNBs (HeNBs), or Wi-Fi nodes) 106, 108 deployed within the wireless communications environment 100 and servicing one or more UE devices 110, 112, 114, 116, 118, (Kumar et al., Paragraph 26)].

Regarding claim 8, the base station according to claim 5, wherein the code sequence is associated with another parameter to be indicated to the terminal by the downlink control signal, [Figure 6, Ref # 608, Kumar et al., Paragraphs 108-110].

Regarding claim 9, the base station according to claim 2, wherein the code sequence is indicated to a terminal, using higher-layer signaling, [Wireless communications environment 100 can include one or more cellular broadcast servers or macro cell network devices 102, 104 (e.g., base stations, eNBs, access points (APs) or the like) and one or more small cell network devices or APs (e.g., small eNBs, micro-eNBs, pico-eNBs, femto-eNBs, home eNBs (HeNBs), or Wi-Fi nodes) 106, 108 deployed within the wireless communications environment 100 and servicing one or more UE devices 110, 112, 114, 116, 118, (Kumar et al., Paragraph 26)].

Regarding claim 10, the base station according to claim 9, wherein the code sequence is associated with another parameter to be indicated to the terminal by the higher-layer signaling, [The wireless communications environment 100 can include a multitude of wireless communication networks, each having a respective coverage area that can operate to serve different UEs that utilize different zones (e.g., NOMA zones and OMA zones), and alternate among different multiple access operations depending upon the network or change in transmission parameters, (Kumar et al., Paragraph 25)].

Regarding claim 11, the base station according to claim 1, wherein: the transmission signal includes a data signal and a reference signal, [The components can communicate via local or remote processes such as in accordance with a signal having one or more data packets, (Kumar et al., Paragraph 15)], and the combination to be applied to the data signal and the combination to be applied to the reference signal are different from each other, [the eNB 102 can assign a NOMA zone or an OMA zone for multiplexing UEs in uplink communications based on one or more criteria, such as a threshold (e.g., an IoT threshold), a transmission rate, a packet size, (Kumar et al., Paragraph 36)].

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478